EXHIBIT 10.1

GERON CORPORATION
2006 DIRECTORS’ STOCK OPTION PLAN
(As Amended and Restated Effective May 29, 2009)

1. Purposes of the Plan.

     The purposes of this Directors’ Stock Option Plan are to attract and retain
the best available personnel for service as Directors of the Company, to provide
additional incentive to the Outside Directors of the Company to serve as
Directors, and to encourage their continued service on the Board.

     All options granted hereunder shall be “nonqualified stock options”. Awards
of Restricted Stock and Restricted Stock Units may also be granted under this
Plan.

2. Definitions.

     As used herein, the following definitions shall apply:

      (a)       “Award” shall mean an Option, a Restricted Stock award or a
Restricted Stock Unit award granted to an Outside Director pursuant to the Plan.
  (b) “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing an Award, including through electronic medium.
  (c) “Board” shall mean the Board of Directors of the Company.   (d) “Code”
shall mean the Internal Revenue Code of 1986, as amended.   (e) “Common Stock”
shall mean the Common Stock of the Company.   (f) “Company” shall mean Geron
Corporation, a Delaware corporation.   (g) “Continuous Status as a Director”
shall mean the absence of any interruption or termination of service as a
Director.   (h) “Director” shall mean a member of the Board.   (i) “Employee”
shall mean any person, including officers and directors, employed by the Company
or any Parent or Subsidiary of the Company. The payment of a director’s fee by
the Company shall not be sufficient in and of itself to constitute “employment”
by the Company.   (j) “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended.  

--------------------------------------------------------------------------------


      (k)       “Option” shall mean a stock option granted pursuant to the Plan.
All Options shall be nonqualified stock options (i.e., options that are not
intended to qualify as incentive stock options under Section 422 of the Code).  
(l) “Outside Director” shall mean a Director who is not an Employee.   (m)
“Parent” shall mean a “parent corporation”, whether now or hereafter existing,
as defined in Section 424(e) of the Code.   (n) “Participant” shall mean an
Outside Director who receives an Award.   (o) “Plan” shall mean this 2006
Directors’ Stock Option Plan, as it may be amended from time to time.   (p)
“Restricted Stock” shall mean an Award of Shares granted to an Outside Director
pursuant to Section 5 or Section 11.   (q) “Restricted Stock Unit” shall mean an
Award granted pursuant to Section 12.   (r) “Share” shall mean a share of the
Common Stock, as adjusted in accordance with Section 14 of the Plan.   (s)
“Subsidiary” shall mean a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

3. Stock Subject to the Plan.

     Subject to the provisions of Section 14 of the Plan, the maximum aggregate
number of Shares which may be issued pursuant to Awards granted under the Plan
is 2,500,000 Shares (the “Pool”) of Common Stock. The Shares may be authorized,
but unissued, or reacquired Common Stock.

     To the extent that an Award terminates, expires, or lapses for any reason,
any Shares subject to the Award shall again be available for the grant of an
Award pursuant to the Plan. If Shares which were acquired upon exercise of an
Option are subsequently repurchased by the Company, such Shares shall not in any
event be returned to the Plan and shall not become available for future grant
under the Plan. However, if unvested Shares of Restricted Stock are repurchased
by the Company at their original purchase price or forfeited back to the Company
for no consideration, such Shares shall become available for future grant under
the Plan.

4. Administration of and Grants of Awards under the Plan.

      (a)       Administrator. Except as otherwise required herein, the Plan
shall be administered by the Board.   (b) Procedure for Grants. All grants of
Options and Restricted Stock pursuant to Section 5 shall be automatic and
non-discretionary and shall be made strictly in accordance with the provisions
set forth in Section 5. In addition, the Board may make discretionary grants of
Options, Restricted Stock or Restricted Stock Units.

2

--------------------------------------------------------------------------------


      (c)       Powers of the Board. Subject to the provisions and restrictions
of the Plan, the Board shall have the authority, in its discretion: (i) to
determine, upon review of relevant information and in accordance with Section
9(b) of the Plan, the fair market value of the Common Stock; (ii) to determine
the exercise price per share of Options to be granted, which exercise price
shall be determined in accordance with Section 9(a) of the Plan; (iii) to
interpret the Plan; (iv) to prescribe, amend and rescind rules and regulations
relating to the Plan; (v) to authorize any person to execute on behalf of the
Company any instrument required to effectuate the grant of an Award previously
granted hereunder; (vi) to make discretionary grants of Options, Restricted
Stock and Restricted Stock Units and to determine the terms and conditions of
such Awards, and (vii) to make all other determinations deemed necessary or
advisable for the administration of the Plan.   (d) Effect of Board’s Decision.
All decisions, determinations and interpretations of the Board shall be final
and binding on all Participants and any other holders of any Awards granted
under the Plan.   (e) Suspension or Termination of Option. If the President or
his or her designee reasonably believes that a Participant has committed an act
of misconduct, the President may suspend the Participant’s right to exercise any
Option pending a determination by the Board (excluding the Outside Director
accused of such misconduct). If the Board (excluding the Outside Director
accused of such misconduct) determines a Participant has committed an act of
embezzlement, fraud, dishonesty, nonpayment of an obligation owed to the
Company, breach of fiduciary duty or deliberate disregard of the Company rules
resulting in loss, damage or injury to the Company, or if a Participant makes an
unauthorized disclosure of any Company trade secret or confidential information,
engages in any conduct constituting unfair competition, induces any Company
customer to breach a contract with the Company or induces any principal for whom
the Company acts as agent to terminate such agency relationship, neither the
Participant nor his or her estate shall be entitled to exercise any Option
whatsoever. In making such determination, the Board (excluding the Outside
Director accused of such misconduct) shall act fairly and shall give the
Participant an opportunity to appear and present evidence on Participant’s
behalf at a hearing before the Board or a committee of the Board.

5. Automatic Grant Program.

      (a)      

General. No person shall have any discretion to select which Outside Directors
shall be granted Awards or to determine the number of Shares to be covered by
Awards granted to Outside Directors pursuant to this Section 5. Subject to the
limitations set forth in Section 5(g), Outside Directors shall receive automatic
grants of Awards pursuant to this Section 5 for the number of Shares set forth
below.

3

--------------------------------------------------------------------------------


      (b)       First Option. Each Outside Director shall be automatically
granted an Option to purchase 45,000 Shares (the “First Option”) on the date on
which such person first becomes an Outside Director, whether through election by
the stockholders of the Company or appointment by the Board to fill a vacancy.  
(c) Subsequent Option and Stock Award. Each Outside Director, other than the
Chairman of the Board or an Outside Director whose First Option is being granted
on the date of the Annual Meeting of the Company’s stockholders, shall be
automatically granted (i) an Option to purchase 10,000 Shares (a “Subsequent
Option”), and (ii) a Restricted Stock award of 5,000 Shares (a “Subsequent Stock
Award”) on the date of the Annual Meeting of the Company’s stockholders in each
year of his service. The Subsequent Option granted to the Chairman of the Board
under this Section 5(c) shall be an Option to purchase 20,000 Shares, and the
Subsequent Stock Award granted to the Chairman of the Board under this Section
5(c) shall be for 10,000 Shares.   (d) First Committee Service Option. Each
Outside Director who is appointed to serve on the Audit Committee, the
Compensation Committee, Nominating Committee or another standing committee of
the Board designated by the Board as qualifying for such grant, shall each be
automatically granted an Option to purchase 2,500 Shares (a “First Committee
Service Option”) on the date on which such person first is appointed to serve on
such standing committee.   (e) Subsequent Committee Service Option and Stock
Award. On the date of the Annual Meeting of the Company’s stockholders, each
Outside Director, other than the Chairman of the Audit Committee, Compensation
Committee, Nominating Committee or another so designated standing committee of
the Board or an Outside Director whose First Committee Service Option is being
granted on the date of the Annual Meeting of the Company’s stockholders, who
continues to serve on the Audit Committee, the Compensation Committee,
Nominating Committee or another so designated standing committee of the Board,
shall be automatically granted (i) an Option to purchase 1,250 Shares (a
“Subsequent Committee Service Option”), and (ii) an Award of 625 Shares of
Restricted Stock (a “Subsequent Committee Service Stock Award”).   (f) Committee
Chair Service Option and Stock Award. On the date of the Annual Meeting of the
Company’s stockholders, each Outside Director who serves as a Chairman of the
Audit Committee, Compensation Committee or Nominating Committee or another
standing committee of the Board designated by the Board as qualifying for such
grant, shall be automatically granted an Option to purchase Shares (a “Committee
Chair Service Option”), and an Award of Restricted Stock (a “Committee Chair
Service Stock Award”), for the number of Shares set forth below.     (i)      
The Committee Chair Service Option granted to the Audit Committee Chairman shall
be an Option to purchase 5,000 Shares, and the Committee Chair Service Option
granted to each of the Chairmen of the other eligible Board committees
(including the Compensation Committee Chairman and Nominating Committee
Chairman) shall be an Option to purchase 2,500 Shares.

4

--------------------------------------------------------------------------------


      (ii)       The number of Shares subject to the Committee Chair Service
Stock Award granted to the Audit Committee Chairman shall be 2,500 Shares, and
the number of Shares subject to the Committee Chair Service Stock Award granted
to each of the Chairmen of the other eligible Board committees (including the
Compensation Committee Chairman and Nominating Committee Chairman) shall be
1,250 Shares.

(g) Limitations.

      (i)       Notwithstanding the provisions of subsections 5(b), (c), (d),
(e) and (f) hereof, in the event that a grant would cause the number of Shares
subject to outstanding Awards plus the number of Shares previously issued
pursuant to Awards to exceed the Pool, then each such automatic grant shall be
for that number of Shares determined by dividing the total number of Shares
remaining available for grant by the number of Outside Directors receiving an
Award on such date on the automatic grant date. Any further grants shall then be
deferred until such time, if any, as additional Shares become available for
grant under the Plan through action of the stockholders to increase the number
of Shares which may be issued under the Plan or through cancellation or
expiration of Awards previously granted hereunder.   (ii) The terms of each
Option granted under this Section 5 shall be as follows:     (1)       the
Option shall be exercisable only while the Outside Director remains a Director
of the Company, except as set forth in Section 10 hereof.     (2) the exercise
price per Share shall be 100% of the fair market value per Share on the date of
grant of the Option, determined in accordance with Section 9 hereof.     (3) the
First Option shall become exercisable in installments cumulatively as to 33 1/3%
of the Shares subject to the First Option on each of the first, second and third
anniversaries of the date of grant of the First Option; shares subject to a (A)
Subsequent Option, (B) First Committee Service Option, (C) Subsequent Committee
Service Option, or (D) Committee Chair Service Option, shall be exercisable as
to one hundred percent (100%) of the Shares subject to the Option on the date of
grant of such Option. Notwithstanding the foregoing, exercise of an Option is
subject to limitation as provided in Section 4(e) above.

5

--------------------------------------------------------------------------------


      (iii)       Shares subject to Awards of Restricted Stock granted pursuant
to Sections 5(c), 5(e) and 5(f) shall vest in equal annual installments on each
of the first four anniversaries of the date of grant, provided that the Outside
Director continues to serve as a Director on the applicable date.
Notwithstanding the foregoing, in the event that an Outside Director is unable
to continue his or her service as a Director as a result of his or her total and
permanent disability (as defined in Section 22(e)(3) of the Code) or death, all
shares subject to Awards of Restricted Stock granted to such Outside Director
pursuant to Sections 5(c), 5(e) or 5(f) shall vest in full as of the date of his
or her termination of service due to such total and permanent disability or
death. No payment shall be required from the Outside Director in order to
receive a Subsequent Stock Award, a Subsequent Committee Service Stock Award or
a Committee Chair Service Stock Award. Upon the termination of a Participant’s
Continuous Status as a Director for any reason, any unvested Shares acquired
pursuant to an Award of Restricted Stock granted pursuant to Section 5(c), 5(e)
or 5(f) as of the date of such termination shall be forfeited to the Company
without the payment of any consideration by the Company. Awards of Restricted
Stock granted pursuant to Sections 5(c), 5(e) and 5(f) shall be evidenced by an
Award Agreement containing such terms deemed necessary or desirable by the Board
that are not inconsistent with the Plan or any applicable law.

6. Eligibility.

     Awards may be granted only to Outside Directors. All Awards described in
Section 5 shall be automatically granted in accordance with the terms set forth
in Section 5. In addition, the Board may make discretionary grants of Options,
Restricted Stock and/or Restricted Stock Units to Outside Directors. An Outside
Director who has been granted an Award may, if he or she is otherwise eligible,
be granted an additional Award or Awards in accordance with such provisions.

     The Plan (as well as any Award granted hereunder) shall not confer upon any
Participant any right with respect to continuation of service as a Director or
nomination to serve as a Director, nor shall it interfere in any way with any
rights which the Director or the Company may have to terminate his or her
directorship at any time.

7. Term of Plan; Effective Date.

     The Plan shall become effective upon its initial adoption by the Board and
shall continue in effect until it is terminated under Section 16 of the Plan. No
Awards may be issued under the Plan after the tenth (10th) anniversary of the
earlier of (a) the date upon which the Plan is adopted by the Board or (b) the
date the Plan is approved by the stockholders.

6

--------------------------------------------------------------------------------

8. Term of Options.

     The term of each Option granted pursuant to Section 5 shall be ten (10)
years from the date of grant thereof. The term of each discretionary Option
granted pursuant to the Plan shall have a term specified by the Board at the
time of grant, which term shall not exceed ten (10) years from the date of grant
thereof.

9. Exercise Price and Consideration.

      (a)       Exercise Price. The per Share exercise price for the Shares to
be issued pursuant to exercise of an Option shall be 100% of the fair market
value per Share on the date of grant of the Option.   (b) Fair Market Value. The
fair market value shall be determined by the Board; provided, however, that
where there is a public market for the Common Stock, the fair market value per
Share shall be the mean of the bid and ask prices of the Common Stock in the
over-the-counter market on the date of grant, or if no closing bid and asked
prices were reported for such date, the date immediately prior to such date
during which closing bid and asked prices were quoted for such Common Stock, in
each case as reported in The Wall Street Journal or such other source as the
Board deems reliable or, in the event the Common Stock is listed on any
established stock exchange or a national market system, the fair market value
per Share shall be the closing sales price for a share of such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or system on
the date of grant of the Option, or if no bids or sales were reported for such
date, then the closing sales price (or the closing bid, if no sales were
reported) on the trading date immediately prior to such date during which a bid
or sale occurred, in each case, as reported in The Wall Street Journal or such
other source as the Board deems reliable.   (c) Form of Consideration. The
consideration to be paid for the Shares to be issued upon exercise of an Option
shall consist entirely of cash, check, other Shares of Common Stock having a
fair market value on the date of surrender equal to the aggregate exercise price
of the Shares as to which said Option shall be exercised (which, if acquired
from the Company, shall have been held for at least six months to the extent
such holding period is required in order to avoid a charge to the Company’s
earnings for financial statement purposes), or any combination of such methods
of payment and/or any other consideration or method of payment as shall be
permitted under applicable corporate law.

7

--------------------------------------------------------------------------------

10. Exercise of Option.

      (a)       Procedure for Exercise; Rights as a Stockholder. Any Option
granted pursuant to Section 5 shall be exercisable at such times as are set
forth in Section 5 hereof; provided, however, that no Options shall be
exercisable prior to stockholder approval of the Plan in accordance with Section
20 hereof has been obtained. Each discretionary Option granted pursuant to the
Plan shall be exercisable at such times specified by the Board at the time of
grant,

     An Option may not be exercised for a fraction of a Share.

     An Option shall be deemed to be exercised when written notice of such
exercise has been given to the Company in accordance with the terms of the
Option by the person entitled to exercise the Option and full payment for the
Shares with respect to which the Option is exercised has been received by the
Company. Full payment may consist of any consideration and method of payment
allowable under Section 9(c). Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the stock certificate evidencing such Shares, no right
to vote or receive dividends or any other rights as a stockholder shall exist
with respect to the Shares acquired upon exercise of an Option, notwithstanding
the exercise of the Option. A share certificate for the number of Shares so
acquired shall be issued to the Participant as soon as practicable after
exercise of the Option. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the stock certificate is issued,
except as provided in Section 14.

     Exercise of an Option in any manner shall result in a decrease in the
number of Shares which thereafter may be available, both for purposes of the
Plan and for sale under the Option, by the number of Shares as to which the
Option is exercised. The post-termination exercise provisions set forth in
sections 10(b), 10(c) and 10(d) shall apply to Options automatically granted
pursuant to Section 5, and, to the extent provided by the Board at the time of
grant, to Options granted by the Board pursuant to its discretionary authority.
However, Options granted by the Board pursuant to its discretionary authority
may contain post-termination exercise provisions which differ from those set
forth below.

      (b)       Termination of Status as a Director. If an Outside Director
ceases to serve as a Director, he or she may, but only within ninety (90) days
after the date he or she ceases to be a Director of the Company, exercise his or
her Option to the extent that he or she was entitled to exercise it at the date
of such termination. Notwithstanding the foregoing, in no event may the Option
be exercised after its term set forth in Section 8 has expired. To the extent
that such Outside Director was not entitled to exercise an Option at the date of
such termination, or does not exercise such Option (which he or she was entitled
to exercise) within the time specified herein, the Option shall terminate.   (c)
Disability of Participant. Notwithstanding Section 10(b) above, in the event a
Director is unable to continue his or her service as a Director of the Company
as a result of his or her total and permanent disability (as defined in Section
22(e)(3) of the Code), he or she may, but only within twenty-four (24) months
from the date of such termination, exercise his or her Option to the extent of
the right to exercise that would have accrued had the Participant remained in
Continuous Status as Director for thirty-six (36) months (or such lesser period
of time as is determined by the Board) after the date of such termination.
Notwithstanding the foregoing, in no event may the Option be exercised after its
term set forth in Section 8 has expired. To the extent that he or she does not
exercise such Option (which he or she was entitled to exercise) within the time
specified herein, the Option shall terminate.

8

--------------------------------------------------------------------------------


      (d)       Death of Participant. In the event of the death of a
Participant:     (i)       During the term of the Option, if the Participant is,
at the time of his or her death, a Director of the Company and has been in
Continuous Status as a Director since the date of grant of the Option, the
Option may be exercised, at any time within twenty-four (24) months following
the date of death, by the Participant’s estate or by a person who acquired the
right to exercise the Option by bequest or inheritance, but only to the extent
of the right to exercise that would have accrued had the Participant continued
living and remained in Continuous Status as Director for thirty-six (36) months
(or such lesser period of time as is determined by the Board) after the date of
death. Notwithstanding the foregoing, in no event may the Option be exercised
after its term set forth in Section 8 has expired.     (ii) Within three (3)
months after the termination of Continuous Status as a Director, the Option may
be exercised, at any time within six (6) months following the date of death, by
the Participant’s estate or by a person who acquired the right to exercise the
Option by bequest or inheritance, but only to the extent of the right to
exercise that had accrued at the date of termination. Notwithstanding the
foregoing, in no event may the option be exercised after its term set forth in
Section 8 has expired.

11. Restricted Stock.

      (a)       General. In addition to the Awards of Restricted Stock which are
automatically granted pursuant to Sections 5(c), 5(e) and 5(f) above, Restricted
Stock may be issued to an Outside Director at the discretion of the Board, in
accordance with this Section 11. The Board shall specify the terms, conditions
and restrictions related to the Restricted Stock, including the number of Shares
and the vesting restrictions (if any) applicable to the Shares. The Board shall
also establish the purchase price, if any, and form of payment for the
Restricted Stock; provided, however, that if a purchase price is charged, such
purchase price shall be no less than the par value of the Shares to be
purchased, unless otherwise permitted by applicable state law. In all cases,
legal consideration shall be required for each issuance of Restricted Stock.  
(b) Repurchase or Forfeiture. Unless the Board determines otherwise, the Award
Agreement evidencing a Restricted Stock Award granted under Section 11 shall
grant the Company, upon the termination of the Participant’s Continuous Status
as a Director for any reason, the forfeiture of unvested Shares acquired
pursuant to an Award of Restricted Stock (or the right to repurchase such Shares
at the Outside Director’s original purchase price if the Outside Director paid a
price to acquire such Shares).

9

--------------------------------------------------------------------------------


      (c)       Other Provisions. Restricted Stock shall be evidenced by an
Award Agreement which shall contain such other terms, provisions and conditions
not inconsistent with the Plan as may be determined by the Board in its sole
discretion.   (d) Rights as a Stockholder. Upon the issuance of the Restricted
Stock, the Participant shall have rights equivalent to those of a stockholder
and shall be a stockholder when his or her issuance or purchase is entered upon
the records of the duly authorized transfer agent of the Company. No adjustment
shall be made for a dividend or other right for which the record date is prior
to the date of the Restricted Stock issuance, except as provided in Section 14
of the Plan.   (e) Certificates for Restricted Stock. Restricted Stock granted
pursuant to the Plan may be evidenced in such manner as the Board shall
determine. Certificates or book entries evidencing shares of Restricted Stock
must include an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Restricted Stock, and the Company may, in it
sole discretion, retain physical possession of any stock certificate until such
time as all applicable restrictions lapse.   (f) Section 83(b) Election. If a
Participant makes an election under Section 83(b) of the Code to be taxed with
respect to the Restricted Stock as of the date of transfer of the Restricted
Stock rather than as of the date or dates upon which the Participant would
otherwise be taxable under Section 83(a) of the Code, the Participant shall be
required to deliver a copy of such election to the Company promptly after filing
such election with the Internal Revenue Service.

12. Restricted Stock Units.

      (a)       General. An Outside Director selected by the Board may be
granted an award of Restricted Stock Units in the manner determined from time to
time by the Board. The number and terms and conditions of Restricted Stock Units
shall be determined by the Board.   (b) Vesting and Distribution. The Board
shall specify the date or dates on which the Restricted Stock Units shall become
fully vested and nonforfeitable, and may specify such vesting conditions as it
deems appropriate, including continued service as a Director or conditions based
on one or more performance criteria. The Board shall specify, or permit the
Participant to elect, the conditions and dates upon which the Shares underlying
the Restricted Stock Units shall be issued, which dates shall not be earlier
than the date as of which the Restricted Stock Units vest and become
nonforfeitable and which conditions and dates shall be subject to compliance
with Section 409A of the Code. Restricted Stock Units may be paid in cash,
Shares, or both, as determined by the Board. On the distribution dates, the
Company shall issue to the Participant one unrestricted, fully transferable
Share (or the fair market value of one such Share in cash) for each vested and
nonforfeitable Restricted Stock Unit.

10

--------------------------------------------------------------------------------


      (c)       Rights as a Stockholder. Unless otherwise provided by the Board,
a Participant awarded Restricted Stock Units shall have no rights as a Company
stockholder with respect to such Restricted Stock Units until such time as the
Restricted Stock Units have vested and the Common Stock underlying the
Restricted Stock Units has been issued.   (d) Other Terms. All Restricted Stock
Units shall be subject to such additional terms and conditions as determined by
the Board and shall be evidenced by a written Award Agreement.

13. Nontransferability of Awards.

     An Award may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution or pursuant to a qualified domestic relations order (as defined by
the Code or the rules thereunder). The designation of a beneficiary by a
Participant does not constitute a transfer. An exercisable Option may be
exercised during the lifetime of a Participant only by the Participant or a
transferee permitted by this Section.

14. Adjustments Upon Changes in Capitalization; Corporate Transactions.

      (a)       Adjustment. Subject to any required action by the stockholders
of the Company, the number of shares of Common Stock covered by each outstanding
Award, the number of shares of Common Stock which have been authorized for
issuance under the Plan but as to which no Awards have yet been granted or which
have been returned to the Plan upon cancellation, expiration or lapse of an
Award, and the number of shares of Common Stock to be granted under the
provisions set forth in Section 5 of the Plan, as well as the price per share of
Common Stock covered by each such outstanding Award, shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of issued shares of Common Stock effected without receipt
of consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to an Award.

11

--------------------------------------------------------------------------------


      (b)       Corporate Transactions. In the event of (i) a dissolution or
liquidation of the Company, (ii) a sale of all or substantially all of the
Company’s assets, (iii) a merger or consolidation in which the Company is not
the surviving corporation, or (iv) any other capital reorganization in which
more than fifty percent (50%) of the shares of the Company entitled to vote are
exchanged, the Company shall give to the Participant, at the time of adoption of
the plan for liquidation, dissolution, sale, merger, consolidation or
reorganization, a reasonable time thereafter within which to exercise the
Option, including Shares as to which the Option would not be otherwise
exercisable, prior to the effectiveness of such liquidation, dissolution, sale,
merger, consolidation or reorganization, at the end of which time the Option
shall terminate, unless the outstanding Option is assumed or an equivalent
Option substituted by the successor corporation (or a parent or subsidiary of
the successor corporation) as described below. In addition, except as otherwise
provided in an Award Agreement, unvested Shares subject to Restricted Stock and
Restricted Stock Unit Awards shall become fully vested immediately prior to the
date of such liquidation, dissolution, sale, merger, consolidation or
reorganization. In connection with such transactions, an Award shall terminate
upon the consummation of the transaction unless the Award is assumed by the
successor or survivor corporation, or a parent or subsidiary thereof, or shall
be substituted for by similar awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices.

15. Time of Granting Awards.

     The date of grant of an Award pursuant to Section 5 shall, for all
purposes, be the date determined in accordance with Section 5 hereof. The date
of grant of other Awards shall be the date on which the Board makes the
determination granting such Award. Notice of the determination shall be given to
each Outside Director to whom an Award is so granted within a reasonable time
after the date of such grant.

16. Amendment and Termination of the Plan.

      (a)       Amendment and Termination. The Board may amend or terminate the
Plan from time to time in such respects as the Board may deem advisable;
provided that, to the extent necessary and desirable to comply with any
applicable law or regulation, the Company shall obtain approval of the
stockholders of the Company of Plan amendments to the extent and in the manner
required by such law or regulation.   (b) Effect of Amendment or Termination.
Any such amendment or termination of the Plan that would impair the rights of
any Participant shall not affect Awards already granted to such Participant and
such Awards shall remain in full force and effect as if this Plan had not been
amended or terminated, unless mutually agreed otherwise between the Participant
and the Board, which agreement must be in writing and signed by the Participant
and the Company.

12

--------------------------------------------------------------------------------

17. Conditions Upon Issuance of Shares.

     Shares shall not be issued pursuant to an Award unless the issuance and
delivery of such Shares pursuant thereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act of 1933, as
amended, the Exchange Act, the rules and regulations promulgated thereunder,
state securities laws, and the requirements of any stock exchange upon which the
Shares may then be listed, and shall be further subject to the approval of
counsel for the Company with respect to such compliance. As a condition to the
issuance of Shares pursuant to an Award, the Company may require the person
acquiring such Shares to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares, if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
relevant provisions of law.

18. Reservation of Shares.

     The Company, during the term of this Plan, will at all times reserve and
keep available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan. Inability of the Company to obtain authority from any
regulatory body having jurisdiction, which authority is deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any Shares hereunder,
shall relieve the Company of any liability in respect of the failure to issue or
sell such Shares as to which such requisite authority shall not have been
obtained.

19. Award Agreement.

     Awards shall be evidenced by Award Agreements in such form as the Board
shall approve.

20. Stockholder Approval.

     The Plan will be submitted for the approval of the Company’s stockholders
within twelve (12) months after the date of the Board’s initial adoption of the
Plan. Awards may be granted or awarded prior to such stockholder approval,
provided that such Awards shall not be exercisable, shall not vest and the
restrictions thereon shall not lapse prior to the time when the Plan is approved
by the stockholders, and provided further that if such approval has not been
obtained at the end of said twelve-month period, all Awards previously granted
or awarded under the Plan shall thereupon be canceled and become null and void.

21. Section 409A.

     To the extent that the Board determines that any Award granted under the
Plan is subject to Section 409A of the Code, the Award Agreement evidencing such
Award shall incorporate the terms and conditions required by Section 409A of the
Code. To the extent applicable, the Plan and Award Agreements shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including, without limitation, any such regulations or other applicable guidance
that may be issued. Notwithstanding any provision of the Plan to the contrary,
in the event that the Board determines that any Award may be subject to Section
409A of the Code and related Department of Treasury guidance, the Board may
adopt such amendments to the Plan and the applicable Award Agreement (with the
consent of the Participant, to the extent required) or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Board determines are necessary or
appropriate to (a) exempt the Award from Section 409A of the Code and/or
preserve the intended tax treatment of the benefits provided with respect to the
Award, or (b) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance and thereby avoid the application of any
penalty taxes under such Section.

* * * * * * *

13

--------------------------------------------------------------------------------

     I hereby certify that the foregoing Plan was approved by the stockholders
of Geron Corporation on May 29, 2009.

     Executed at Menlo Park, California on this 29th day of May 2009.

/s/ David L. Greenwood    David L. Greenwood  Secretary 


14

--------------------------------------------------------------------------------